 
 
I 
108th CONGRESS
2d Session
H. R. 4867 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Deutsch (for himself, Mr. Hastings of Florida, and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 3, United States Code, to permit an objection to the certificate of the electoral votes of a State to be received by the Senate and the House of Representatives if the objection is signed by either a Senator or a Member of the House of Representatives. 
 
 
1.Permitting Objection to Certificate of Electoral Votes to be Received if Signed by Senator or Member of the House of RepresentativesThe fifth sentence of section 15 of title 3, United States Code, is amended by striking and shall be signed by at least one Senator and one Member of the House of Representatives and inserting and shall be signed by at least one Senator or Member of the House of Representatives.   
 
